FILED
                             NOT FOR PUBLICATION                            MAR 07 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KEITH L. NASH,                                   No. 10-36157

               Plaintiff - Appellant,            D.C. No. 3:09-cv-05178-RBL

  v.
                                                 MEMORANDUM *
RICK ROBINSON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Keith L. Nash appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging constitutional violations in connection with

his term of supervised released from the Washington Department of Corrections.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Ramirez v.

City of Buena Park, 560 F.3d 1012, 1019 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment because Nash failed

to present any evidence creating a genuine dispute of material fact as to any of his

claims. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986); see also United States v. Kincade, 379 F.3d 813, 833 (9th Cir. 2004)

(en banc) (recognizing “well-established principle that parolees and other

conditional releasees are not entitled to the full panoply of rights and protections

possessed by the general public”).

      The district court did not abuse its discretion by declining to continue

defendants’ summary judgment motion until Nash could conduct discovery

because Nash failed to identify the specific facts that discovery would have

revealed or how those facts would have been essential to resist the summary

judgment motion. See California v. Campbell, 138 F.3d 772, 779-80 (9th Cir.

1998) (reviewing for an abuse of discretion and setting forth relevant factors).

      Nash’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     10-36157